      Case: 1:21-cv-00230-PAB Doc #: 11 Filed: 06/02/21 1 of 3. PageID #: 32


                                                                                            FILED
                   UNITED STATES DISTRICT COURT                                    1:33 pm Jun 02 2021
                                                                                 Clerk U.S. District Court
                                          for the                                Northern District of Ohio
                                 Northern District of Ohio                              Cleveland


                                                      Case No.   1:21-cv-00230-PAB
                                                )
                                                )                (to be filled in by the Clerk’s Office)
       Matthew J. Shoemaker
               Plaintiff
                                                )
                                                )
                  V.                            )     JUDGE PAMELA A. BARKER
                                                )
                                                )
                                                )
                                                )
                                                )
                                                )
                                                      AMENDED REQUEST FOR TEMPORARY
         Joseph R. Biden, Jr                    )     RESTRAINING ORDER
                                                )
             Defendant
                                                )



SUMMARY
I. The CDC’s 12 Jan 2021 memorandum and Executive Order 13998’s unlawful
    memorandum preventing the access of American citizens from returning to the United
    States without submitting to medical exams continue to harm 4th, 5th, and 14th
    Amendment rights and are in violation of Supreme Court ruling Nguyen v I.N.S.,
    Worthy v. United States, and Fikre v. FBI.
II. Plaintiff respectfully asks the Court to issue a temporary restraining order to avoid that
    harm. The Plaintiff is likely to succeed on the merits because Defendant’s executive
    order violates the Constitution and previous Supreme Court judgments. Neither the
    Defendant nor the public would be harmed by a temporary restraining order
    preventing implementation as the tests required are obsolete immediately upon
    administration, the current successful state of US vaccination rates, and the federal
    government’s lack of preventing Americans from returning to the U.S. before January
    2021—a full year after the WHO declared a public health emergency.
III.Finally, Defendant fails to consider policies more limited in scope and time and
    Defendant fails to provide concrete and reasonable justification for barring US
    citizens from returning to the US.
IV. Therefore, Plaintiff respectfully requests a temporary restraining order from the Court
    preventing Defendant from preventing reentry of US citizens without a covid test.
      Case: 1:21-cv-00230-PAB Doc #: 11 Filed: 06/02/21 2 of 3. PageID #: 33




PLAINTIFF’S MOTION FOR TRO
I. Plaintiff asserts the following causes of action from the Executive Order: (1)
     violation of the protection against unreasonable searches and seizure guarantees of
     the Fourth Amendment (Count I); (2) violation of the Due Process Clause of the Fifth
     Amendment based upon substantive due process rights and in contravention of
     Supreme Court ruling Kent v Dulles (1958) (Count II); (3) violation of the procedural
     due process guarantees of the Fifth Amendment (Count III); (4) violation of the Equal
     Protection Clause of the Fourteenth Amendment on the basis of creating a de facto
     two tier system of citizenship between U.S. citizens remaining within the United
     States versus U.S. citizens outside the United States (Count IV); (5) substantive
     burdening of the exercise of speech as they relate to the right to travel in violation of
     the First Amendment, Kent v Dulles, Nguyen v INS, and Worthy v United States
     (Count V); (6) exceeds the President’s authority under the Immigration and
     Nationality Act (1952) (Count VI); (7) exceeds the President’s authority under 42
     U.S.C. § 265 (Count VII).
II. Plaintiff contends that these alleged violations of law have caused and continue to
     cause irreparable injury. Plaintiff seeks to temporarily enjoin Defendant from
     enforcing and implementing Section 5 of the Executive Order. Plaintiff argues that
     this section is unlawful in all of its applications. Section 5 exceeds the President’s
     authority under the Immigration and Nationality Act of 1952 which does not grant the
     President the authority to prevent US citizens from reentry to the United States.
III. Plaintiff contends the President exceeds authority granted him under 42 U.S.C. § 265
     due to (1) at the time of the Executive Order, the US already had more cases than any
     other country on earth, therefore 42 US Code § 265 does not meet the requirement of
     preventing the spread of the disease or preventing its introduction. (2) The
     Defendant’s Executive Order does not specify which countries require medical tests
     but rather places a blanket prohibition all countries regardless of whether the disease
     is in that foreign country. Thus, the scope of Defendant’s order is exceedingly broad
     to include countries not experiencing high infection rates. (3) CDC guidelines on
     which the Executive Order is based was not approved by the Surgeon General as per
     42 U.S.C. § 265 but by the CDC Director who does not have statutory authority
     under 42 U.S.C. § 265.
IV. Plaintiff contends there is no precedence in American legal history for the Defendant
     to require US citizens returning from abroad to relinquish Constitutional protections.
V. Additionally, Defendant could have deterred foreign travel through avenues more
     limited in scope and duration. Other countries have banned US travelers from
     traveling to dozens of countries, therefore deterring US citizens from traveling to
     certain countries could already be achieved in other ways.
VI. Finally, neither the Defendant nor the public would be harmed by a temporary
      Case: 1:21-cv-00230-PAB Doc #: 11 Filed: 06/02/21 3 of 3. PageID #: 34




    restraining order preventing implementation as (1) the tests required are obsolete
    immediately upon administration, therefore the requirement to produce a negative
    covid test up to 72 hours prior to reentry significantly reduces the efficacy of it in
    preventing the spread of disease; (2) the current successful state of US vaccination
    rates; (3) the federal government’s lack of preventing Americans from returning to
    the U.S. before January 2021—a full year after the WHO declared a public health
    emergency.

DEMONSTRATING STANDING
I. Plaintiff contends that he meets the threshold of Article III standing requirements due
     to his having undergone the required testing and subsequent demands of the
     Executive Order and violation of rights to gain reentry to the US upon his return to
     the US on 21 February 2021. Additionally, as his employment requires international
     travel, continued injury is likely without requested relief.
II. Plaintiff also asserts proprietary injury stemming from the Executive Order; namely,
     as the requirement of a lawful reentry, Plaintiff is required to pay for the medical test
     for every instance of reentry. Failure to provide medical proof deprives Plaintiff the
     right of reentry and Plaintiff would not be able to exercise employment duties.
III. Plaintiff asserts the Executive Order risks dissuading Plaintiff from taking on
     responsibilities such as international travel which would stymie career advancement,
     thereby suffering both monetary and non-monetary losses.
IV. Plaintiff’s injuries would therefore be redressed if Plaintiff could obtain relief
     requested: a declaration that the Executive Order violates the Constitution and an
     injunction barring its enforcement through a TRO.

June 2, 2021
